Case 1:20-cv-00421-MAC-ZJH Document 4 Filed 10/20/20 Page 1 of 2 PageID #: 17




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

 FLORDELIZA A. HAWKINS,
                   Plaintiff,
 vs.                                                            No.1:20-CV-00421-MAC-ZJH
 PHILIP LNU, CLAIM ADMINISTRATOR
 SETTLEMENT FACILITY; CLAIMANT
 ADVISORY      COMMITTEE;   DOW
 CORNING TRUST; DOW CORNING
 BREAST IMPLANT SETTLEMENT;
                   Defendants.


                       MEMORANDUM OPINION REGARDING VENUE
       Plaintiff Flordeliza A. Hawkins, proceeding pro se, brings this civil rights complaint

pursuant to 42 U.S.C. § 1983. The above-styled action was referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United

States Magistrate Judge for findings of fact, conclusions of law, and recommendations for the

disposition of the case.

                                             Analysis

       The Civil Rights Act, 42 U.S.C. § 1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff'd per curiam, 480 F.2d 805

(5th Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28

U.S.C. § 1391 provides that venue is proper only in the judicial district where the defendants reside

or in which the claim arose. Here, Plaintiff complains that claims administrators in Houston, Texas
Case 1:20-cv-00421-MAC-ZJH Document 4 Filed 10/20/20 Page 2 of 2 PageID #: 18




and St. Mary’s, Ohio unlawfully denied her claims under the class action Dow Corning Breast

Implant Settlement fund. Doc. No. 1. Defendants are not residents of the same state, so 28 U.S.C.

§ 1391(b)(1) does not apply. As far as the undersigned can tell from reading Plaintiff’s handwritten

complaint, “a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated” in Houston, Texas.

§ 1391(b)(2). Further, the Plaintiff filled in “Houston” as the appropriate Division in the complaint.

Doc. No. 1. The Houston Division is in the United States District Court for the Southern District

of Texas. Accordingly, venue is not proper in the Eastern District of Texas.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

§ 1406(a). This action should be transferred to the Southern District of Texas, Houston Division.

An appropriate order so providing will be entered by the undersigned.


       SIGNED this 20th day of October, 2020.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
